Citation Nr: 1617053	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to an initial compensable evaluation for residuals of prostate cancer, prior to June 25, 2012. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1968 to December 1974.  His DD 214 shows an additional 13 years of prior active duty service, however, such service has not been verified.  He has been awarded a Purple Heart Medal among his other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In a November 2014 decision, the Board denied the Veteran's claim for a compensable evaluation for prostate cancer residuals prior to June 25, 2012, as well as a claim for an increased evaluation for prostate cancer residuals on and after June 25, 2012.  The Veteran appealed the November 2014 decision, as to his increased evaluation claim prior to June 25, 2012, to the United States Court of Appeals for Veterans Claims (the Court), wherein the parties filed a Joint Motion for Partial Remand (JMPR), to vacate those sections of the November 2014 Board decision.  The Court granted the Motion for Partial Remand in February 2016 and remanded the Veteran's claim for further development.  

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains the March 2016 brief and documents pertaining to the Veteran's appeal of the November 2014 Board decision.  His Virtual VA file contains additional VA medical records.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board notes that review of the Veteran's VA medical records indicates that on several occasions during the relevant time period, to include during appointments in November 2011 and February 2012, the Veteran reported urinary frequency as a result of his use of a diuretic.  The Board also notes that the Veteran's VA medical records show that the Veteran was reportedly using a catheter during hospitalizations in April 2011 and May 2011.  He was also noted to be incontinent during a May 2011 hospitalization.  On other occasions, including on a VA examination of April 2011, no urinary problems were reported.  There is some suggestion that some urinary urgency is secondary to kidney pathology.  The Board finds that such evidence requires a remand for a medical opinion as to the severity and manifestation of the Veteran's symptoms due to prostate cancer residuals prior to June 25, 2012.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA medical opinion, by an appropriate examiner, to determine the severity and manifestation of his prostate cancer residuals from April 4, 2011 to June 25, 2012.  Only if deemed necessary by the VA examiner is an actual examination necessary.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner must report all signs and symptoms, from April 4, 2011 to June 25, 2012, necessary for rating the prostate cancer residual disability, according to the relevant Disability Benefits Questionnaire.    

The examiner should specifically comment on the Veteran's VA medical records in his or her opinion, to include the reports of urinary frequency due to the use of a diuretic or "water pill" in 2011 and 2012, the May 2011 notation regarding incontinence, and the Veteran's catheterizations during hospitalizations in April 2011 and May 2011.  It should also be indicated whether any impairment found is related to the residuals of prostate cancer, or is due to other impairment or disorders.

An explanation for all opinions expressed must be provided.  

2.  The Veteran should be notified that if an examination is deemed necessary, it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




